Title: To Thomas Jefferson from Thomas Marston Green, 3 February 1803
From: Green, Thomas Marston
To: Jefferson, Thomas


          
            Sir, 
            Washington City February 3rd 1803
          
          In looking over the Acts of Congress passed last Session, I discovered the following, which in my opinion, will supersede the necessity of my resolution—It is, “An Act to provide for the establishment of certain districts, and therein to amend, “An Act to regulate the collection of duties on imports and tonnages”; and for other purposes.—See page 145, Sect. 5. And be it further enacted, That it shall be lawful for the President of the United States to establish, when it shall appear to him to be proper, in addition to the port of entry & delivery already established on the Mississippi, &c. 
          
          Should this provision, in your opinion, be sufficient for the establishing a port of delivery at Natchez I shall withdraw my resolution, if not, it will be my duty to endeavor to have one made to that effect—
          With respect and consideration I am Sir, your obt. servt. 
          
            Thomas M. Green
          
        